Title: To George Washington from Major General Thomas Mifflin, 13 May 1777
From: Mifflin, Thomas
To: Washington, George



My dear General
Philadelphia 13th May 1777

Our Loss of Seventeen hundred Tents at Danbury will, I fear, prove of bad Consequence to the Divisions of Ticonderoga & peeks Kills. To prevent as much as possible any bad Effects of that Loss I orderd Mr Chase Ass[istant] Qr Mr Genl at Boston to send all the Tents which were stord at Boston or portsmouth to Mr Hughes at peeks Kills who will distribute them in such Manner as your Excellency may direct. I have sent 1312 Tents & 33 Horsemens Tents with 700 Setts of poles to Colonel Biddle and have also sent 214 Tents to General putnam agreeable to his Order.
Our Circumstances require the best Œconomy in the Distribution of Tents which Col. Biddle will no Doubt attend to.
An armd Sloop is arrivd at Sinepuxent with military Stores—She has 500 Tents on board—The Capt. says that there are now at Martinique 6000 Tents imported there for Congress which are to be sent to the Continent in different Bottoms to prevent a total Loss. The french Ship La Seine is taken by the pincus Frigate are carried into Dominigue. She had on board a great Number of Tents. The Governor of Martinique has sent a Frigate to demand her on Pain of Reprisals.
A Brigantine belonging to this Port is arrivd at Baltimore with 24000 Yds of Tent Cloth—but as they run great Ri[s]que in the Importation the Owners demand a most exorbitant Price which in the Opinion of many Gentlemen of Congress ought not to be paid—The Owners are willing to take their Chance at public Sale here, but as Housekeepers are generally in Want of Sheeting &ca for which the Cloth mentiond above is well calculated I think it cannot be purchasd for Congress at any reasonable Rate—I have Tents ready for 25000 Men here including those already sent to Col. Biddle & to princetown. Your Excellency will please to direct me how to act in future purchases of Tent Cloth; as I find myself much at a Loss with Respect to further provision of Tents when I am told that we shall soon have Tents sufficient for all our Wants & that the price of Linen is beyond all Reason.
As Mr Howes Jaunt to philada will probably be suspended for some

time I expect your Excellencys Orders to join you will soon be sent to me—Congress having no other Motive for detaining me except that of stimulating the Militia to unite in their Efforts of Defence which an unhappy political Contest has hitherto prevented. I have the Honor to be with much Respect & Attachment Your Excy ob. Sert

Tho. Mifflin

